                                                                               United States District Court
                                                                                 Southern District of Texas

                                                                                    ENTERED
                                                                                December 09, 2019
                            UNITED STATES DISTRICT COURT
                                                                                 David J. Bradley, Clerk
                             SOUTHERN DISTRICT OF TEXAS
                                GALVESTON DIVISION

JACQUELINE CORTEZ-                         §
BURLINGAME, ET AL.,                        §
                                           §
              Plaintiffs.                  §
                                           §
VS.                                        §     CIVIL ACTION NO. 3:18–CV–00183
                                           §
GALVESTON COUNTY, ET AL.,                  §
                                           §
              Defendants.                  §


                                         ORDER

       Jorge Cortez (“Cortez”) died while he was an inmate at the Galveston County Jail.

His estate and several family members (collectively, “Plaintiffs”) have brought this lawsuit

against Galveston County and several medical providers. The gravamen of the claim is

that Defendants’ policies and procedures were deficient, leading to delayed care and

Cortez’s ultimate death.

                                    BACKGROUND

       I issued a Scheduling Order on October 23, 2018, which provided for a discovery

deadline of September 20, 2019. See Dkt. 16. On September 6, 2019, two weeks before

the discovery deadline, Plaintiffs requested an extension of the discovery deadline to mid-

November 2019. See Dkt. 28. Defendants agreed with this request, and I issued an oral

order on September 17, 2019, moving the discovery deadline to November 15, 2019. The

discovery deadline moved yet again when, on October 31, 2019, Judge Jeffrey V. Brown

signed an order extending the discovery deadline to November 22, 2019. See Dkt. 35.
       On December 2, 2019, 10 days after the end of the discovery period, Plaintiffs filed

a request for a pre-motion discovery conference, asking for the court’s intervention on a

number of discovery-related issues. See Dkt. 54. On December 6, 2019, Plaintiffs filed a

supplemental pre-motion request. See Dkt. 60. In that supplemental filing, Plaintiffs

informed me that they had resolved all outstanding discovery issues with one exception—

Plaintiffs wanted Galveston County to produce all videos depicting Cortez while he was in

Galveston County Jail from April 7, 2017, until his release from custody. In the event

Galveston County failed to produce the requested video footage, Plaintiffs asked for the

opportunity to seek a spoliation instruction.

       I held an oral hearing on the afternoon of December 6, 2019, to address this

discovery issue. In the hearing, Galveston County explained that it has turned over all

videos depicting Cortez in its possession, custody, and control. Galveston County is not,

its counsel argued, withholding any videos depicting Cortez. In response, Plaintiffs

expressed disbelief that the nine videos provided by Galveston County in connection with

this lawsuit represent all the available videos depicting CortezCortez from the time frame

in dispute. During the December 6, 2019 phone conference, Plaintiffs requested the

opportunity to take a short deposition of the individual who reviewed the Galveston County

Jail videos and selected the nine that were ultimately produced. Through this deposition,

Plaintiffs hope to develop evidence that Galveston County has either destroyed relevant

footage or improperly withheld such footage. I have carefully reviewed the case file and

it is clear that the first time Plaintiffs requested to take a deposition of someone associated

with Galveston County concerning the existence of videotapes depicting Cortez was during

                                                2
the December 6, 2019 pre-motion conference—a full two weeks after the discovery

deadline had expired.

                                       DISCUSSION

       I could have easily issued an oral ruling during the pre-motion conference denying

Plaintiffs’ request, but I decided I needed to provide the parties—as well as future litigants

who will appear in my courtroom—a clear, unmistakable written explanation as to when I

will allow discovery to proceed after the discovery deadline contained in a scheduling order

has expired.

       The legal landscape is well-established in this area. District courts have the

unquestioned authority to control and expedite the discovery process through a scheduling

order. See Geiserman v. MacDonald, 893 F.2d 787, 790 (5th Cir. 1990); FED. R. CIV. P.

16(b). “Scheduling orders and their enforcement are regarded as essential in ensuring that

cases proceed to trial in a just, efficient, and certain manner.” Hernandez v. Mario’s Auto

Sales, Inc., 617 F. Supp. 2d 488, 493 (S.D. Tex. 2009). Each scheduling order I issue

contains a discovery deadline and the parties are expected to conduct the needed discovery

before the deadline expires. I will never set a discovery deadline that fails to give both

sides sufficient time to pursue the discovery they need to adequately prepare for trial.

       Federal Rule of Civil Procedure 16(b)(4) provides that deadlines in a scheduling

order may only be modified “for good cause and with the judge’s consent.” The Fifth

Circuit has explained that “[t]he good cause standard requires the ‘party seeking relief to

show that the deadlines cannot reasonably be met despite the diligence of the party needing

the extension.’” S&W Enters., LLC v. S. Tr. Bank of Ala., N.A., 315 F.3d 533, 535 (5th

                                              3
Cir. 2003) (quoting 6A ARTHUR R. MILLER ET AL., FEDERAL PRACTICE AND PROCEDURE

§ 1522.1 (2d. ed. 1990)). A district court’s ruling on whether to modify a scheduling order

is afforded great deference, especially where the facts of the case suggest a lack of diligence

on the part of the party seeking the extension. See Bilbe v. Belsom, 530 F.3d 314, 317 (5th

Cir. 2008).

       In this case, Plaintiffs have failed to show good cause for extending the discovery

deadline again. Judge Brown and I already granted several extensions to the initial 11-

month long discovery period, giving the parties almost 13 months from the initial

scheduling conference to conduct discovery.1 Diligence requires the parties to actively

pursue the necessary discovery in a case. Plaintiffs exemplified a lack of diligence when

they failed to provide any explanation as to why they did not seek the desired deposition

until weeks after the discovery deadline expired.

       To be clear, I am not opposed to extending the discovery deadline when presented

with facts indicating that the deadline cannot reasonably be met despite the diligence of the

party needing the extension. I am “acutely aware of the many extenuating and sometimes

unforeseen circumstances that may arise in the lives of litigants and their attorneys.”

Rashid v. Delta State Univ., 306 F.R.D. 530, 535 (S.D. Miss. 2015). All I ask—and all the



1
  Upon further reflection, Judge Brown and I arguably should not have granted the previous
requests to extend the discovery deadline. Since those requests were agreed to by all parties and
did not impact the trial date, we accommodated the parties and moved the discovery deadline
despite a failure by the litigants to establish good cause. The present situation is much different.
Unlike the previous extensions, Plaintiffs have now requested the discovery deadline be extended
several weeks after it already expired. Galveston County has also voiced its objection to moving
the discovery deadline to allow the requested deposition.

                                                 4
Federal Rules of Civil Procedure require—is that a party establish good cause before I

consent to moving the discovery deadline. Because good cause is notably absent in this

case, Plaintiffs’ request to conduct a deposition outside the parameters of the discovery

deadline is DENIED.

      SIGNED in Galveston, Texas, this ___ day of December, 2019.




                                           _____________________________________

                                                  ANDREW M. EDISON
                                           UNITED STATES MAGISTRATE JUDGE




                                           5
